Citation Nr: 0411289	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  00-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active military service from December 1954 to 
September 1957.

Historically, in August 1989, a hearing was held at the RO before 
a local hearing officer.  A transcript of the hearing is of 
record.  Subsequently, in February 1990, the Board denied service 
connection for a back disability.  It was held that no chronic 
back disorder was shown in service, and that the first showing of 
chronic back pathology was years post-service.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania Regional Office (RO), which 
initially denied reopening of the veteran's back injury service 
connection claim.

In August 2000, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  

By an August 2001 determination (See August 2001 Supplemental 
Statement of the Case), that Regional Office reopened the claim, 
but denied on the merits, the issue of entitlement to service 
connection for a back injury.  The Board agrees with this 
reopening, and has, and will, proceed to review the matter on a de 
novo basis.

In August 2002, pursuant to regulations then in effect, additional 
development was undertaken by the Board.  Thereafter it was 
remanded in September 2003 for due process concerns.  The case was 
thereafter returned to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



REMAND

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice requirements 
mandated by the VCAA.  

Here, the RO has not provided the veteran notice of the VCAA.  
This is a violation of Quartuccio; and other guidance from the 
Court.  The Board may not proceed with appellate review without 
correcting this procedural deficiency.  The Board may not provide 
the notice on its own.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Additionally, with respect to the issue of entitlement to service 
connection for a back injury, the veteran testified at a hearing 
dated August 2000 that he fell from a truck in 1956, while on 
active duty, and that he injured his back as a result of the fall.  
He reported that he was treated for his back immediately after 
service while in California.  He also reported that treatment 
reports for that period of time were not available.  

A private medical report of August 2000 reported that the veteran 
was treated for low back pain back in February 1998 and March 
1998.  The examiner reported that orthopedic tests at that time 
were positive for a lumbar facet joint problem.  The examiner 
agreed with x-rays taken by another private examiner in January 
1998, which showed facet joint arthropathy at L4-L5 and L5-S1, and 
his assessment that the veteran's low back problem could be 
related to his fall from the truck back in service, even it was 
difficult to prove.

As noted, the claim has been reopened based on this opinion.  The 
credibility of the statement is presumed for purposes of reopening 
the claim.  Review of the record, reveals a history of falling 
from a truck in 1957 with subsequent knee complaints.  There is no 
pertinent finding on separation examination.  Work records show 
back pathology starting in 1977, related to employment.  
Reconciliation of opinions is indicated in view of the VCAA 
mandates.

Accordingly, the case is REMANDED to the RO for the following: 

1. The RO should send a letter to the appellant and his 
representative informing them of the pertinent provisions of the 
VCAA.  The RO should ensure that the appellant has been properly 
advised of (a) the information and evidence not of record that is 
necessary to substantiate his claim, (b) the information and 
evidence that VA will seek to provide, (c) the information and 
evidence that the appellant is expected to provide, and (d) any 
evidence in the appellant's possession that pertains to the claim 
that he is expected to provide.  The notice provided should also 
be in accord with the aforementioned Court cases, 38 U.S.C.A. §§ 
5102, 5103, 5103A, (West 2002), and any other applicable legal 
precedent.  See Quartuccio, supra.

2. Thereafter, (and whether or not records are obtained,) veteran 
should be scheduled for an appropriate VA examination regarding 
the nature and etiology of a back injury.  The claims folder 
should be made available to the examiner for review prior to the 
examination.  After reviewing the claims file and examining the 
veteran, the examiner should describe all diagnoses of a back 
injury.  All necessary diagnostic testing should be done to 
determine the full extent of any disability present.

Thereafter, the examiner should determine the etiology and nature 
of any current back injury identified, to include whether it is 
related to any in-service occurrence or event, specifically the 
fall in 1956-1957.  The examination must encompass a detailed 
review of the veteran's service medical records, relevant history, 
post service treatment records, and prior examinations and 
opinions, and current complaints, as well as a comprehensive 
clinical evaluation and any diagnostic testing deemed necessary by 
the examiner to determine the date of onset of the disability for 
which the veteran seeks service connection.  After examining the 
veteran and reviewing the record, the examiner should opine 
whether it is at least as likely as not that any currently 
diagnosed back injury had its onset in or is otherwise related to 
the veteran's service.  The underlined standard of proof should be 
utilized in formulating a response.  If there is no identifiable 
relationship between service and any currently diagnosed back 
injury, that should be clearly set forth.  If there is 
identifiable etiology to the back disorder unrelated to service, 
such as due to work or advancing age, etc., that should also be 
set forth.  All opinions expressed should be supported by 
reference to pertinent evidence.  The reasons and bases for any 
conclusion reached should be discussed.

3. After completion of the requested development, the RO should 
review the veteran's claims on the basis of all the evidence of 
record.  If the action taken remains adverse to the veteran in any 
way, he and his representative should be furnished an appropriate 
supplemental statement of the case (SSOC).  

This should additionally include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to appear for a scheduled 
examination.  In such case, the RO should include a copy of the 
notification letter in the claims file as to the date the 
examination was scheduled and the address to which notification 
was sent.  If the letter is not available, personnel at the 
medical center should certify to what address the letter was sent, 
and should certify that it was not returned as undeliverable.

The SSOC should additionally include a discussion of all evidence 
received since the last statement of the case was issued.  The 
veteran and his representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





